DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (US 2017/0297106 A1), hereinafter Myerberg, as cited in the IDS dated 10/14/2020, further in view of Vladek et al (WO 2018156207 A1), hereinafter Vladek. 
In regards to claim 1, Myerberg discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Abstract). Myerberg discloses binder jetting techniques that can be used to deposit and bind metallic particles (i.e., a particulate build material including metal particles) or the like in a net shape for debinding and sintering into a final part ([0005]). Myerberg discloses applying a first binder in a pattern that is associated with the powdered material layer (i.e., selectively applying a first amount of a binding agent to individual build material layers) and further applying a second binder in a second pattern to bind other regions of the powdered material to form a support structure adjacent to at least one surface of the object; and a deposition tool configured to apply an interface material at an interface between the support structure and the object (i.e., intermediate structure), wherein the interface material resists bonding of the support structure to the object during sintering ([0006]). Myerberg discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) ([0007]). Myerberg discloses the use of a heating system wherein the powdered material and binder system is heated to form a 3D structure including a void-containing breakable connection ([0081]). Myerberg discloses that the interface material allows for removable or breakaway support structures that can be removed after sintering ([0085], [0091]). Myerberg discloses that the first binder exists in a volume of less than 10 percent of the total resin and the second binder can be about 10 percent to about 50 percent by volume of the total volume of the resin ([0157]), therefore Myerberg teaches the limitation, “based on the 3D object model, selectively applying at least one of the binding agent or a void-formation agent to at least one interior layer of the individual build material layers so that a total amount of the binding agent, the void-formation agent, or both the binding agent and the void-formation agent in the at least one of the individual 10build material layers is greater than the first amount”. 
Myerberg fails to disclose heating the intermediate structure to form a 3D structure including a void-containing breakable connection at the area patterned with the binding agent or both the binding agent and the void-formation agent in the total amount greater than the first amount.
However, Vladek discloses a method for three-dimensional printing that includes selectively applying a wetting amount of a binder fluid on at least a portion of the build material and subsequently selectively applying a remaining amount of the binder fluid on at least a portion of the build material, wherein the wetting amount ranges from about 2 times to about 30 times less than the remaining amount (Abstract). Vladek discloses that a substantially binder-free part refers to a cured intermediate part that has been exposed to a heating process that initiates thermal decomposition of the binder particles so that the binder particles are at least partially removed ([0092]). Vladek discloses that in some instances, volatile organic components of or produced by the thermally decomposed binder particles are completely removed ([0092]). Vladek discloses varying binder amounts applied to a build layer in order to form a mechanically strong intermediate part layer ([0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have applied the varying binding agents Vladek to the intermediate structure of Myerberg in order to build to form a mechanically strong intermediate part layer, as disclosed above (Vladek; [0018]). 
In regards to claim 2, Myerberg modified by Vladek discloses that the ceramic particles (i.e., interface material) (Myerberg; [0007]) has a mean particle size of less than one micron and the sinterable powder may have a mean particle size of about ten to thirty-five microns, wherein the ceramic particles may have a mean particle size of at least one order of magnitude smaller than a similarly measured mean particle size of the sinterable powder (Myerberg; [0007]). Myerberg modified by Vladek discloses that the ceramic interface layer for breakaway supports on a sinterable objects can be applied by brushing, spraying, or otherwise depositing a layer of ceramic particles or other sinter-resistant material onto areas of a layer where an interface layer is desired (Myerberg; [0162], [0178]). Myerberg modified by Vladek discloses that the interface layer may be fabricated using a fused filament fabrication method wherein a processor or other controller may be configured to underextrude at least one of the support structure, a surface of the object, and the interface layer to reduce a contact area with an adjacent layer, e.g., by using at least one of an increased tool speed and a decreased volumetric deposition rate (Myerberg; [0194]). Myerberg modified by Vladek discloses that the first binder exists in a volume of less than 10 percent of the total resin and the second binder can be about 10 percent to about 50 percent by volume of the total volume of the resin (Myerberg; [0157]), therefore Myerberg modified by Vladek teaches the limitation, “based on the 3D object model, selectively applying at least one of the binding agent or a void-formation agent to at least one interior layer of the individual build material layers so that a total amount of the binding agent, the void-formation agent, or both the binding agent and the void-formation agent in the at least one of the individual 10build material layers is greater than the first amount”. Myerberg modified by Vladek is silent in regards to the first amount ranges and the total amount ranges measured in grams per square meter. However, it would have been obvious to one of ordinary skill in the art to determine a suitable first amount of a binding agent and total amount of the binding agent in order to form a specific pattern, structure, and thickness of the breakable interface layer. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at first amount of a binding agent that is the same or overlapping with the instantly claimed range of between about 0.12 gsm to 0.26 gsm per 1 µm of build material layer thickness and a total amount of a binding agent that is the same or overlapping with the instantly claimed range of between about 0.3 gsm to 0.6 gsm per 1 µm of build material layer thickness. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
In regards to claim 3, Myerberg modified by Vladek discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Myerberg; Abstract). Myerberg modified by Vladek discloses binder jetting techniques that can be used to deposit and bind metallic particles (i.e., a particulate build material including metal particles) or the like in a net shape for debinding and sintering into a final part (Myerberg; [0005]). Myerberg modified by Vladek discloses applying a first binder in a pattern that is associated with the powdered material layer (i.e., selectively applying a first amount of a binding agent to individual build material layers) and further applying a second binder in a second pattern in a second pattern to bind other regions of the powdered material to form a support structure adjacent to at least one surface of the object; and a deposition tool configured to apply an interface material at an interface between the support structure and the object (i.e., intermediate structure), wherein the interface material resists bonding of the support structure to the object during sintering (Myerberg; [0006]). Myerberg modified by Vladek discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) (Myerberg; [0007]).
In regards to claim 4, Myerberg modified by Vladek discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Myerberg; Abstract). Myerberg modified by Vladek discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) (Myerberg; [0007]).
In regards to claim 5, Myerberg modified by Vladek discloses that the interface layer (i.e., intermediate structure) between the support structure and object can be manipulated to weaken the interlayer bond to facilitate the fabrication of breakaway support (i.e., removing the 3D support structure from the 3D object by breaking the void-containing breakable connection) (Myerberg; [0118]). 
In regards to claim 6, Myerberg modified by Vladek discloses the first binder can include polyethylene glycol extractable from the second binder by dissolution by water or alcohols (Myerberg; [0151]) (i.e., void formation agent includes water). 
In regards to claim 7, Myerberg modified by Vladek discloses that the thickness of the build material layer is comprised of particles that have an average diameter of between about 1 micron and about 100 microns (Myerberg; [0067]). Myerberg modified by Vladek discloses that the ceramic particles (i.e., interface material) (Myerberg; [0007]) may have a mean particle size between 5 to 50 microns that is greater than a second mean particle size of the sinterable powdered material (Myerberg; [0178]). Myerberg modified by Vladek discloses the size and shape of gaps between regions of interface depends on the nature of the build materials and the debinding and sintering process and can be in any pattern, shape or size as long as the support structure and the object can retain their respective structure through subsequent processing (Myerberg; [0293]).
Regarding claim 7, Myerberg modified by Vladek, discloses binder jetting techniques that can be used to deposit and bind metallic particles (i.e., a particulate build material including metal particles) or the like in a net shape for debinding and sintering into a final part (Myerberg; [0005]).
Response to Arguments
Applicant’s arguments, see p. 6, filed 9/12/2022, with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant’s arguments, see pp. 7-12, filed 9/12/2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 over Myerberg (US 2017/0297106) have been fully considered.
Applicant argues regarding claim 1 that Myerberg fails to disclose “heating the intermediate structure to form a 3D structure including a void-containing breakable connection at the area patterned with the binding agent or both the binding agent and the void-formation agent”. Applicant states that the claimed invention has a portion of the build material that is patterned with a greater amount of the binding agent, or both the binding agent and the void-formation agent. Applicant argues that the interface layer described in Myerberg has no binder applied thereto, because the interface layer of Myerberg is intended to remain unsintered, thereby preventing binding between a support structure and an object being formed. Applicant argues that Myerberg neither teaches, nor even suggests, forming a 3D structure including a void-containing breakable connection at an area patterned with a greater amount of binding agent alone or in combination with a void forming agent. 
In view of Applicant’s arguments, the previous rejection of claims 1-7 under 35 U.S.C. 103 are withdrawn. However, claims 1-7 and 16 are rejected under 35 U.S.C. 103 as disclosed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734